PER CURIAM
Defendant appeals his conviction for delivery of a controlled substance and two convictions for possession of a controlled substance. ORS 475.992. Defendant contends that one of the convictions for possession should have merged with the delivery conviction, because they were both part of the same transaction. ORS 161.062(1); State v. Garcia, 104 Or App 453, 801 P2d 894 (1990), rev den 311 Or 150 (1991); State v. Finn, 79 Or App 439, 719 P2d 898 (1986). We accept the state’s concession of error.
Defendant’s remaining assignment of error is without merit.
Convictions and sentences for delivery of a controlled substance and possession of a controlled substance (cocaine) affirmed; conviction and sentence for possession of a controlled substance (marijuana) vacated.